DETAILED ACTION
Status of Claims:
Claims 1 – 13 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 11218663).

As per claim 1, a method for managing a repositioning request for a HTTP Live Streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH) media stream, comprising: 
	receiving a repositioning request for a particular position in the HLS or DASH media stream, wherein the particular position does not have an Instantaneous Decoder Refresh (IDR) frame (Chunk splitter may first determine chunk boundaries (repositioning request) for the source video … A chunk may include a left boundary that defines the starting point of the chunk and a right boundary that defines the end of the chunk. The chunks may be formed at shots, scenes, or other boundaries found in the video, See Col. 3, Lines 7 - 14); 
	transcoding a new segment of the HLS or DASH media stream such that an IDR frame coincides with the particular position (A chunk may define a boundary for the chunk that will be transcoded by one of transcoding units, See Col. 3, Lines 7 - 14 … Chunk splitter may determine the position of IDR frames and then generate chunk boundaries in the source video using the position of IDR frames as boundaries, See Col. 4, Line 65 – Col. 5, Line 11); and 	delivering the transcoded segment in response to the repositioning request (The resulting chunks may be of variable length depending on the DR position in the source video, See Col. 4, Line 65 – Col. 5, Line 11).  

As per claim 2, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving the repositioning request with a relative time of the particular position in an existing segment of the HLS or DASH media stream (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file, See Col. 14, Lines 31 – 50 / Since playback can be initiated from any point in the media file, it can be played back at any relative time based on the repositioning request or when a chunk boundary has been set to playback the media at any point of the media file).  

As per claim 3, the method of claim 2, wherein transcoding the new segment such that an IDR frame coincides with the particular position includes transcoding the existing segment such that the IDR frame coincides with the requested relative time (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file, See Col. 14, Lines 31 – 50 … A chunk may define a boundary for the chunk that will be transcoded by one of transcoding units, See Col. 3, Lines 7 - 14 … Chunk splitter may determine the position of IDR frames and then generate chunk boundaries in the source video using the position of IDR frames as boundaries, See Col. 4, Line 65 – Col. 5, Line 11).  

As per claim 4, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving the repositioning request with an absolute presentation time stamp of the HLS or DASH media stream (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file, See Col. 14, Lines 31 – 50  / Since playback can be initiated from any point in the media file, it can be played back at any absolute presentation time stamp based on the repositioning request or when a chunk boundary has been set to playback the media at any point of the media file).  

As per claim 5, the method of claim 4, wherein transcoding the new segment such that an IDR frame coincides with the particular position in the HLS or DASH media stream 11[Dkt. 5018] includes transcoding the new segment such that the IDR frame coincides with the absolute presentation time stamp of the HLS or DASH media stream (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file, See Col. 14, Lines 31 – 50 … A chunk may define a boundary for the chunk that will be transcoded by one of transcoding units, See Col. 3, Lines 7 - 14 … Chunk splitter may determine the position of IDR frames and then generate chunk boundaries in the source video using the position of IDR frames as boundaries, See Col. 4, Line 65 – Col. 5, Line 11).  

As per claim 6, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving a requested bit rate of the HLS or DASH media stream, and wherein transcoding a new segment such that an IDR frame coincides with the particular position includes transcoding the new segment at the requested bit rate (Transcoding may involve … converting the source video into videos with a specific … bitrate, codec, etc., See Col. 3, Lines 15 – 33 … A chunk may define a boundary for the chunk that will be transcoded by one of transcoding units, See Col. 3, Lines 7 - 14 … Chunk splitter may determine the position of IDR frames and then generate chunk boundaries in the source video using the position of IDR frames as boundaries, See Col. 4, Line 65 – Col. 5, Line 11 / Transcoding can determine a specific bitrate to convert a media chunk based on the determined chunk boundary or repositioning request).  

As per claim 7, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving the repositioning request for playback at a normal rate from the particular position (Streaming enables immediate playback at any point within the file … streaming media is delivered from a few dedicated servers … and with information about the format, bandwidth and structure of those files, delivers just the amount of data necessary to play the video, at the rate needed to play it, See Col. 14, Lines 31 – 50 / Video can be played back at the normal rate needed to play it based on a chunk boundary or repositioning request).  

As per claim 8, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving the repositioning request for playback at a fast forward rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast forward command).  

As per claim 9, the method of claim 8, wherein receiving the repositioning request for playback at a fast forward rate from the particular position includes receiving the repositioning request for playback at a fast forward rate that is twice the normal rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast forward command, a person having ordinary skill in the art can determine the rate of the fast forwarding being twice the normal rate as an obvious modification to the technology).  

As per claim 10, the method of claim 8, wherein receiving the repositioning request for playback at a fast forward rate from the particular position includes receiving the repositioning request for playback at a fast forward rate that is four times the normal rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast forward command, a person having ordinary skill in the art can determine the rate of the fast forwarding being four times the normal rate as an obvious modification to the technology).  

As per claim 11, the method of claim 1, wherein receiving a repositioning request for a particular position in the HLS or DASH media stream includes receiving the repositioning request for playback at a fast reverse rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast reverse command).  

As per claim 12, the method of claim 11, wherein receiving the repositioning request for playback at a fast reverse rate from the particular position includes receiving the repositioning request for playback at a fast reverse rate that is twice the normal rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast reverse command, a person having ordinary skill in the art can determine the rate of the fast reversing being twice the normal rate as an obvious modification to the technology).  

As per claim 13, the method of claim 11, wherein receiving the repositioning request for playback at a fast reverse rate from the particular position includes receiving the repositioning request for playback at a fast reverse rate that is four times the normal rate from the particular position (Streaming enables immediate playback at any point within the file. End-users may skip through the media file to start playback or change playback to any point in the media file … Streaming component may communicate with client device using control messages and data messages to adjust to changing network conditions as the video is played. These control messages can include commands for enabling control functions such as fast forward, fast reverse, pausing, or seeking to a particular part of the file at the client, See Col. 14, Lines 31 – 50 / The repositioning request or chunk boundary can be determined based on a fast reverse command, a person having ordinary skill in the art can determine the rate of the fast reversing being four times the normal rate as an obvious modification to the technology).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458